         Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DENYS NIKONOV, Individually and on              ECF CASE                             6/23/2020
behalf of all other persons similarly situated,

                Plaintiff,                     No.: 1:19-cv-07128 (SDA)

        v.

FLIRT NY INC. d/b/a FLIRT BEAUTY
BOUTIQUE, VIOLETA CHULPAYEV,
and ARIEL CHULPAYEV, Jointly and
Severally,

                Defendants.


                       STIPULATION AND ORDER GOVERNING
                    THE TREATMENT OF CONFIDENTIAL MATERIAL

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Denys Nikonov

and Defendants Flirt Ny Inc. d/b/a Flirt Beauty Boutique, Violeta Chulpayev, and Ariel Chulpayev

(“Defendants”) and collectively (the “Parties”) through their respective counsel, that this

Stipulation and Order governs the use and handling of documents, exhibits, deposition testimony,

video and audio tapes and other information and documentation, including all copies, excerpts and

summaries thereof (collectively, “Material”), produced by any Party to another Party in connection

with the above-captioned lawsuit (the “Action”). Any Party may designate as “Confidential” any

Material which it produces in response to document requests or interrogatories served in this

proceeding, or other discovery obligations herein, when such Party in good faith believes the

Material contains sensitive personal, financial, medical, commercial, security or safety

information, or contains information that is non-public, proprietary or constitutes a trade secret

relating to such Party, which would cause a financial hardship for the producer of the information

or might place the producer at a competitive disadvantage if made public, to the Defendants in this

action and/or to their current or former employees, the public disclosure of which may have an
             Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 2 of 8



adverse effect on the personal, financial, non-public and proprietary information, commercial or

business reputation or interests of such Party or Defendants’ current or former employees

(“Confidential Material”). Confidential Material shall not include (1) information that at or prior

to disclosure thereof in this action is or was publicly accessible or in the public domain or which,

after disclosure thereof to the persons bound by this Order, becomes public without action on the

producing party’s part; and (2) information that was rightfully possessed by the party receiving it,

and not otherwise subject to restrictions on its disclosure, prior to its production in the proceedings

of this action.

        1.        Confidential Material shall be subject to the following restrictions:

                  (a)    Confidential Material shall be used only for the purpose of the Action

(including appeals, if any), and not for any other purpose whatsoever, and shall not be given,

shown, made available or communicated in any way to anyone except those to whom it is

necessary that such Material be given or shown for the purposes permitted under this paragraph 1,

as set forth in subparagraph (b) below.

                  (b)    Confidential Material shall be disclosed, for the purposes set forth above,

only to:

                         (i)     the Parties, counsel of record and other counsel for the Parties in this

litigation and such employees, experts, contractors, agents and consultants working with counsel,

if any, in connection with this litigation;

                         (ii)    the litigation forums in which the Action may proceed (including

the Court, court reporters, stenographic reporters);

                         (iii)   non-party witnesses in preparation for or in pre-trial or trial

proceedings relating to the Action if, from the face of the Confidential Material, it appears that




                                                    2
            Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 3 of 8



they previously received the particular Confidential Material in question prior to the

commencement of the Action; and

                       (iv)    any other person as to whom the Party producing such Confidential

Material agrees in writing to be bound by the terms of this Stipulation and Order, by having such

person sign an acknowledgement maintained by counsel who discloses the Confidential Material.

                (c)    The Parties will seek protection from the Court for any Confidential

Material filed with the Court or used in or disclosed at trial proceedings unless counsel for the

Party producing the Confidential Material has been given two business days notice of the

disclosure and has stated in writing that it has no objection to the disclosure.

                (d)    Notwithstanding any of the foregoing provisions, any Party may disclose

Confidential Material produced by it to any other individual or entity, without waiving such

confidential designation.

       2.       Each person given access to Confidential Material pursuant to the terms hereof (a

“Non-party”) shall be advised that (a) the Confidential Material is being disclosed pursuant to and

subject to the terms of this Order and may not be disclosed or used other than pursuant to the terms

hereof; and (b) that the violation of the terms of this Order (by use of the Confidential Material in

any impermissible manner) may constitute a violation of a Court order. Each Party and its

respective counsel agree to immediately notify counsel for all other Parties if it obtains knowledge

or information that a Non-party is about to disclose, or has disclosed, Confidential Material to

persons who have not agreed to be bound by the provisions of this Order.

       3.       Documents not marked “Confidential” that a Party produced prior to the execution

of this Stipulation, will be treated as Confidential Material so long as the producing Party identifies




                                                  3
            Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 4 of 8



by Bates-stamp number to the other Party those documents that are to be treated as Confidential

or designates them as “Confidential” on the document.

       4.       Confidential Material shall be designated as follows:

                (a)    In the case of documents, designation shall be made by placing the legend

“CONFIDENTIAL” on each page of any such document prior to production.

                (b)    In the case of depositions, designation of the portion of the transcript

(including exhibits) which contains Confidential Material shall be made by a statement to such

effect on the record during the course of the deposition or within two weeks after such deposition

has been transcribed. When designation of Confidential Material has been made during the course

of a deposition, the reporter attending such deposition shall thereafter place the appropriate legend

on the cover of the Confidential portions of the transcript if requested to do so by the Party making

such statement. The signatories to this Stipulation and Order may modify this procedure for any

particular deposition through agreement on the record at such deposition or within a reasonable

time after the conclusion thereof, without a further Order of the Court.

       5.       (a)    The signatories hereto may at any time, on reasonable notice not less than

two business days, move for (i) modification of this Stipulation and Order or (ii) relief from the

provisions of this Stipulation and Order with respect to specific Material (subject to the terms of

paragraph 5(b), below).

                (b)    The Party that has not produced the Confidential Material shall not be

obligated to challenge the propriety of the designation of Material as Confidential Material at the

time made, and failure to do so shall not preclude a subsequent challenge thereof. If the Party that

has not produced the Confidential Material challenges such designation, it shall send or give notice

to counsel for the other Party, and counsel for the Parties shall attempt to resolve any challenge in




                                                 4
            Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 5 of 8



good faith on an expedited and informal basis. If the challenge cannot be expeditiously and

informally resolved, any Party may, on reasonable notice not less than two business days, apply

for appropriate ruling(s) from the Court. In the event of such application, the burden will be on

the proponent of confidentiality to satisfy the standards for a protective order set out in the Federal

Rules of Civil Procedure and applicable case law.

       6.       In addition to designating documents as “Confidential,” a producing or receiving

Party may require redactions to such documents (whether the Party’s own documents or documents

produced by another Party or Non-party for use in this litigation). To the extent that a Party objects

to any such redaction, the Parties shall address that dispute subject to the provisions of this

Stipulation and Order, with the Court ultimately to decide (based on an in camera review of a non-

redacted version of each document at issue) any dispute over the need for redactions that the Parties

cannot resolve on their own.

       7.       Any reproductions, summaries, or abstracts of Confidential Material shall be

treated in the same manner as the originals.

       8.       (a)    This Stipulation and Order, insofar as it restricts the communication and use

of Confidential Material, shall continue to be binding throughout and after the conclusion of this

litigation. At the conclusion of this litigation, each Party shall return promptly to its own counsel

all Confidential Material. Similarly, a Non-party who has agreed to be bound by this Stipulation

and Order shall promptly return to the counsel who provided such Confidential Material for the

Non-party’s review all such Confidential Material in the Non-party’s possession.

                (b)    Within sixty (60) calendar days after final termination of this Action,

including all appeals, each Party shall either (a) return all Confidential Material to the producing

Party (including any copies, extracts or summaries thereof or documents containing information



                                                  5
            Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 6 of 8



taken therefrom, but excluding any materials which in the judgment of counsel reflect the work

product of the recipient); or (b) destroy all such material and, upon request of the producing Party,

deliver to the producing Party a letter certifying that such destruction of Confidential Material has

occurred. Counsel for the Parties may retain any Confidential Material in their office files, but

shall otherwise be bound by the terms of this Stipulation and Order.

                (c)    Notwithstanding the return and/or destruction of any Confidential Material,

the Parties shall be bound by the terms of this Stipulation and Order.

       9.       It is expressly recognized that inadvertent production by any Party of privileged or

arguably privileged matters shall not be deemed to be either: (a) a general waiver of the attorney-

client privilege, the work product doctrine, the physician-patient privilege, or any other recognized

privilege; or (b) a specific waiver of any such privilege with respect to documents being produced

or the testimony given. Notice of any claim of privilege as to any document claimed to have been

produced inadvertently shall be given within a reasonable period of time after discovery of the

inadvertent production, and, on request by the producing Party, all inadvertently produced Material

as to which a claim of privilege or work product protection is asserted and any copies thereof shall

be returned promptly. The Parties recognize that the protection under this paragraph is stricter

than that provided for under Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure.

       10.      This Court shall retain jurisdiction of all matters pertaining to this Order, and the

Parties agree to submit to the jurisdiction of this Court for matters relating to the enforcement of

this Order.

       11.      The Parties agree to be bound by the terms of this Order pending its entry by the

Court, or pending the entry of an alternative thereto which is satisfactory to all the parties.




                                                  6
           Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 7 of 8



         12.   This Order may be executed in one or more counterparts, each of which will be

deemed an original, but which collectively will constitute one and the same instrument. Signed

facsimile or e-mail copies will be acceptable as an original.

Dated: New York, New York
            22 2020
       June ___,

   LIPSKY LOWE LLP                                   VINCENT M. LENTINI, ESQ.



   By:                                               By:    __________________
       Douglas Lipsky                                     Vincent M. Lentini
   420 Lexington Avenue, Suite 1830                  1129 Northern Blvd., Suite 404
   New York, New York 10170-1830                     Manhasset, New York 11030
   212.444.1024                                      516.228.3214
   doug@lipskylowe.com                               vincentmlentini@gmail.com

   Attorneys for Plaintiff                           Attorneys for Defendants


Dated: New York, New York
       June ___, 2020


SO ORDERED:



_____________________________________
    The Honorable Stewart D. Aaron, U.S.M.J.
    United States Magistrate Judge




                                                 7
       Case 1:19-cv-07128-SDA Document 43 Filed 06/23/20 Page 8 of 8




       12.     This Order may be executed in one or more counterparts, each of which will be

deemed an original, but which collectively will constitute one and the same instrument. Signed

facsimile or e-mail copies will be acceptable as an original.

Dated: New York, New York
       June_, 2020

   LIPSKY LOWE LLP                                   VINCENT M. LENTINI, ESQ.



   By: _______
        Douglas Lipsky                                    Vincent M. Lentini
   420 Lexington Avenue, Suite 1830                  1129 Northern Blvd., Suite 404
   New York, New York IO170-1830                     Manhasset, New York 11030
   212.444.1024                                      516.228.3214
   doug@lipskylowe.com                               vincentmlentini@gmail.com

  Attorneys for Plaintiff                            Attorneys/or Defendants


Dated: New York, New York
       June 23, 2020


SO ORDERED:




    The Honorable Stewart D. Aaron, U.S.M.J.
    United States Magistrate Judge




                                                 7
